Citation Nr: 0800878	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-37 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable rating for residuals of a left 
calcaneus fracture. 


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from November 1952 until 
September 1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in San Juan, Puerto Rico. 

In accordance with the veteran's request, a hearing was 
scheduled before a Decision Review Officer (DRO) in March 
2006.  The appellant failed to report to the scheduled 
hearing.  As such, the veteran's request for a hearing is 
considered withdrawn and his claim will be adjudicated 
without further delay.  See 38 C.F.R. § 20.704(d) (2007).  

In addition to the issue on appeal, it appears as though the 
veteran may have filed a claim for service connection for a 
left leg condition in a statement in support of claim dated 
April 2005.  Accordingly, that issue is referred to the RO 
for appropriate action.  


FINDING OF FACT

Throughout the rating period on appeal, the veteran's left 
heel disability has been productive of complaints of ankle 
and foot pain and swelling; objectively, tenderness and 
slight limitation on motion was demonstrated.


CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for 
residuals of a left calcaneus fracture have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.31, 4.40, 4.45, 4.459, 4.71a, Diagnostic 
Codes (DCs) 5271, 5284 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Further, 
where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

The veteran's claim of entitlement to a compensable rating 
for his service-connected residuals of a left calcaneus 
fracture was received in November 2004.  Throughout the 
rating period on appeal, he has been assigned a 
noncompensable rating pursuant to DC 5284.  The Board will 
also consider DC 5271.

In order to warrant a higher rating, the evidence must show 
either "moderate" limitation of motion of the ankle (DC 
5271), or a "moderate" foot injury (DC 5284).  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31. 

Upon VA examination in June 2005, the veteran had 
dorsiflexion of 20 degrees (anatomically normal) and plantar 
flexion from 0 to 40 degrees (0-45 degrees is anatomically 
normal).  The examiner found tenderness to palpation of 
distal left tibia, but no edema, swelling, or rubor.  
Anterior-posterior drawer tests were negative and there were 
no visible abnormalities of bone structure of left foot.  It 
was also noted that he was able to stand, squat, supinate, 
pronate, rise on toes and rise on heels without difficulty.  
A manual muscle strength test also revealed a 5/5 
dorsiflexion and plantar flexion.     

The above findings do not demonstrate either moderate 
limitation of motion of the ankle as the ankle motion is 
essentially normal, or a moderate foot injury as no objective 
physical findings were identified to justify a 10 percent 
evaluation.  In so finding, the Board has considered 
additional functional limitation due to factors such as pain, 
weakness, fatigability and incoordination.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  

The Board has considered the veteran's on-going complaints of 
foot pain.  For example, a June 2005 statement from a private 
physician related that the veteran had been treated since 
1993 for left ankle pain from an old fracture of the left 
calcaneus.  In addition, at the June 2005 VA examination, the 
veteran complained of pain in his lower left extremity to the 
point that it occasionally causes him to fall to the floor.  
He also made complaints of swelling in the distal leg lateral 
and posterior to the left ankle. 

However, the objective findings do not reveal that such pain 
has resulted in additional functional limitation such as to 
warrant a 10 percent evaluation.  In this regard, the private 
physician made no assessment of the impact of the veteran's 
complaints.  Moreover, the VA examiner specifically noted 
that there was no additional limitation from pain, fatigue, 
weakness, or lack of endurance following repetitive use of 
left ankle and leg associated with the veteran's service-
connected residuals of a left calcaneus fracture.  

The Board further finds that there are no other relevant 
diagnostic codes for consideration.  As there was no showing 
of flatfoot, weak foot, claw foot, Morton's disease, hallux 
valgus or rigidus, hammer toe, or malunion or nonunion of the 
tarsal bones, DCs 5276 through 5283 are not for application.  

The Board acknowledges VA treatment records dated November 
2004 to December 2005 reveal continued complaints of left leg 
pain.  However, the current claim on appeal is limited to 
evaluation of the veteran's service-connected left heel 
fracture, rather than a broader review of the entire left 
leg.        

The Board has further considered the veteran's statements 
asserting that his left heel fracture warrants a compensable 
rating.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer medical opinions, and the Board may not accept 
unsupported lay speculation with regard to medical issues. 
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

Although his statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis, date 
of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. at 494-95; Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

Additionally, the Board has considered whether staged ratings 
are appropriate, but finds no distinct time periods where the 
veteran's symptoms warrant different ratings.  See Hart v. 
Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007).  

In sum, throughout the entirety of the rating period on 
appeal, the current noncompensable evaluation for residuals 
of a left calcaneus fracture is appropriate and there is no 
basis for a higher rating.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Additionally, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 is not warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in February 2005 and May 2005 that 
fully addressed all four notice elements and were sent prior 
to the initial RO decision in this matter.  These letters 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the claimant was 
given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as 
this is the premise of the claim.  It is therefore inherent 
in the claim that the veteran had actual knowledge of the 
rating element of his claim.  In addition, he was provided 
with notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in May 2006.  Any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records, and the veteran submitted private 
treatment records.  In addition, he was afforded a VA medical 
examination in June 2005.  In this case, the veteran's 
service medical records and all identified and authorized 
post-service medical records relevant to the issue on appeal 
have been requested or obtained.  

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

A compensable rating for residuals of a left calcaneus 
fracture is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


